Case 3:20-cv-00376-DPM Document 7 Filed 01/27/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
CHARLES WILEY PLAINTIFF
ADC #176253
V. No. 3:20-cv-376-DPM-JJV

BURSE, Officer, Mississippi County Jail;
JONATHAN SPRINGER, Officer,
Mississippi County Jail; ASHLEY, Officer,
Mississippi County Jail; and SAYRE,
Officer, Mississippi County Jail DEFENDANTS
ORDER

Unopposed recommendation, Doc. 5, adopted. FED. R. Civ.
_ P.72(b) (1983 addition to advisory committee notes). Wiley’s
complaint will be dismissed without prejudice due to lack of
prosecution. This dismissal counts as a “strike” for purposes of 28
U.S.C. §1915(g). An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C. §
1915(a)(3).

So Ordered.

WPrw4nfoll J:
D.P. Marshall Jr.
United States District Judge

 

27 Samvary Aol

 
